  Case 19-36155       Doc 50   Filed 06/14/21 Entered 06/15/21 07:33:37                   Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                   BK No.:     19-36155
Jerome P Smith                                )
Denise M Smith                                )                   Chapter: 13
                                              )
                                                                  Honorable David D. Cleary
                                              )
                                              )
               Debtor(s)                      )

                   ORDER MODIFYING THE PLAN POST CONFIRMATION

       THIS MATTER coming to be heard on the Debtors' MOTION TO MODIFY PLAN; the Court
being advised in the premises; with due notice having been given to all parties in interest;

   IT IS HEREBY ORDERED:

  1. Debtors' current Chapter 13 Plan is modified post-confirmation to:

   a) Defer the current trustee default to the end of the Plan;

   b) Extend the Chapter 13 Plan term to 63 months in accordance with 11 U.S.C. §1329(d)(1);

   c) The Plan base amount remains the same; and

   d) The Trustee shall not be required to perform collections on behalf of creditors pursuant to any
prior confirmed Plan.

                                                           Enter:


                                                                       Honorable David D. Cleary
Dated: June 14, 2021                                                   United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
